In re Tucker, Ursula et al.; Tucker, Edward James; — Plaintiffs; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. B, No. 93-11691; to the Court of Appeal, Fourth Circuit, No. 2001-C-1805.
Granted. Relator is entitled to obtain production of the requested records, subject to the provision that any personal information which would identify the patient be redacted from the records prior to production. See Speer v. Whitecloud, 99-1879 (La.10/15/99), 744 So.2d 1283. Accordingly, the judgment of the trial court denying the motion for subpoena duces tecum is reversed. Case remanded to the trial court for further proceedings.
TRAYLOR, J., dissents from the Court’s action.
KNOLL, J., dissents from the Court’s action.
WEIMER, J., dissents from the Court’s action.